ON MOTION FOR REHEARING
Appellee has sought a rehearing saying this case is in conflict with Downs v. State, 616 So.2d 444 (Fla.1993) because Downs held that “when different crimes are committed in the same episode, minimum mandatory sentences can be consecutive.”
Appellee has not read Downs completely or properly applied it to this case. In this case appellant was given minimum mandatory sentences because he was deemed an habitual offender and the applicable sentencing statute requires a minimum mandatory as an enhancement to a non-minimum offense. § 775.084(4)(b), Fla.Stat. (1993). However the various offenses of which appellant was convicted do not themselves carry a minimum mandatory so stacking is prohibited. See Downs, 616 So.2d at 446 (footnote 3); Daniels v. State, 595 So.2d 952 (Fla.1992).
DENIED.
HARRIS and GRIFFIN, JJ., concur.